Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims 
Claims 1-10 and 15 are currently pending and presented for examination on the merits.
Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-15) and species election of vitamin A ester and lipid (palm oil) in the reply filed on June 7, 2021 is acknowledged.
The election of type of vitamin A was incomplete and the examiner extended a courtesy call to request an election. Applicant representative elected retinyl palmitate on September 3, 2021.
Claims 10 and 15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on June 7, 2021.
Priority
Acknowledgment is made that the instant application entered national stage 371 of PCT/EP2017/051470 filed on January 25, 2017, which claims foreign priority to EP 16155184.1 filed on February 11, 2016. 
Information Disclosure Statement
	The Information Disclosure Statement (IDS) submitted on August 7, 2018 and January 3, 2020 have been received and considered. 
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claim 9 recites the limitation " wherein the ratio of the amount of lipid-soluble  vitamin present in the composition following a storage period of about 20 days at about 60°C and about 68% relative humidity to the amount of lipid-soluble vitamin present in the composition at the start of the same storage is at least-soluble 0.5:1" in lines 1-4.  
Claim 1 does not mention a limitation of the ratio of the amount of lipid-soluble vitamin present in the composition. There is insufficient antecedent basis for this limitation in the claim.

			Claim Rejections - 35 USC § 102(a)(1)
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Freedman (US 2,359,413).
Freedman teaches a vitamin and mineral composition comprising 115.6g rice bran extract, 17.3 g wheat germ oil and 1.53 g vitamin A concentrate [p.3, col. 1, ln 1-25]. The ascorbic acid and other acids are best added after mix A and mix 3 are combined. In this way, the ascorbic acid is subjected to a minimum of oxidation [p.3, col. 2, ln 26-34]. 

	Therefore, Freedman anticipates the instantly claimed composition. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as 
Claims 1-4, and 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Freedman (US 2,359,413) in view of Acosta et al. (US 5,550,146). 
Freedman is relied for the reasons set forth above. 
Freedman does not explicitly teach retinyl palmitate (vitamin A) [claim 2], the mixture to bran is from about 1:200 to about 1:1 [claim 5], wherein the amount of lipid-soluble vitamin in the lipid is from about 0.1% wt. to about 5 wt% [claim 6], wherein the composition further comprises an antioxidant and emulsifier [claims 7-8] and wherein the ratio of the amount of lipid-soluble  vitamin present in the composition following a storage period of about 20 days at about 60°C and about 68% relative humidity to the amount of lipid-soluble vitamin present in the composition at the start of the same storage is at least-soluble 0.5:1 [claim 9].
Acosta et al. teaches generic powder base rich in fats, carbohydrates, vitamins and minerals and trace elements which can be readily admixed with specific amino acids to yield several different therapeutic products for use in the nutritional support of various inherited metabolic diseases [col. 1, ln 10-17]. An example of the exact mass of each components used in the production of 1000 lbs of a final dry Premix Base according to a preferred embodiment is presented in Table 1 [col. 16, ln 51-55, table 1].

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale



    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
[col. 18, table 2].

prima facie obvious to include an antioxidant and emulsifier in the compositions of Freedman because Freedman taught vitamin compositions that include antioxidants and Acosta et al. taught vitamin compositions that include both antioxidant and emulsifiers. Motivation to include retinyl palmitate into the composition of Freedman would have resulted from the fact that Freedman taught vitamin compositions that contain a vitamin A concentrate and Acosta et al. taught vitamin compositions that include retinyl palmitate, palm oil, antioxidant and an emulsifier. Thus, since both compositions are formulate with vitamin A it would have been obvious to exchange one type of vitamin A for another since both compound have vitamin A activity. 
In regards to the limitation wherein the mixture to bran is from about 1:200 to about 1:1 as recited in claim 5. Freedman taught a vitamin and mineral composition comprising 115.6g rice bran extract, 17.3 g wheat germ oil and 1.53 g vitamin A concentrate. The skilled artisan would have been motivated to include the instantly claimed ratio because Freedman taught a vitamin and mineral compositions that includes a ratio wherein the vitamin and lipid are present in a lower amount than bran (108.83 g to 115.5 g). Thus, Freedman provides motivation and instruction to arrive at the instantly claimed ratios of mixture to bran given that the composition follow similar ratio trends. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of "about 1-5%" while the claim was limited to "more than 5%." The court held that "about 1-5%" allowed for concentrations slightly above 5% thus the ranges overlapped.); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) See MPEP § 2144.05 (I).
In regards to the limitation wherein the amount of lipid-soluble vitamin in the lipid is from about 0.1% wt. to about 5 wt% as recited in claim 6. Freedman taught a vitamin and mineral composition comprising 115.6g rice bran extract, 17.3 g wheat germ oil and 1.53 g vitamin A prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of "about 1-5%" while the claim was limited to "more than 5%." The court held that "about 1-5%" allowed for concentrations slightly above 5% thus the ranges overlapped.); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) MPEP 2144.05(II).
In regards to the limitation wherein the ratio of the amount of lipid-soluble vitamin present in the composition following a storage period of about 20 days at about 60°C and about 68% relative humidity to the amount of lipid-soluble vitamin present in the composition at the start of the same storage is at least-soluble 0.5:1 as recited in claim 9. Freedman taught a vitamin and mineral composition comprising 115.6g rice bran extract, 17.3 g wheat germ oil and 1.53 g vitamin A concentrate. Freedman a vitamin compositions that contains all of the components instantly claimed, thus, it would have expected that the stability properties and the amount of lipid-soluble vitamin as claimed in claim 9. "Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. MPEP § 2112.01 (II). 
It would, therefore, have been prima facie obvious to one of ordinary skill in the art
et al., and arrived at the claimed invention with reasonable expectation of success. Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the invention.
Conclusion
Rejection of claims 1-9 is proper.
No claims are allowed.
Claims 10 and 15 are withdrawn from examination. 	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAINA D MATOS NEGRON whose telephone number is (571)272-6013.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on (571) 272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAINA D MATOS NEGRON/Primary Examiner, Art Unit 1627